             Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 1 of 28




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

SHAWN JAMES WHITCHER,                                   Case No.: 1:18-cv-00377-REB

         Petitioner,
                                                        MEMORANDUM DECISION AND
         vs.                                            ORDER

ANDREW SAUL,
Commissioner of Social Security,

         Respondent.


         Pending is Shawn James Whitcher’s Petition for Review1 (Dkt. 1), appealing the Social

Security Administration’s final decision finding him not disabled and denying his claim for

disability insurance benefits and supplemental security income. See Pet. for Review (Dkt. 1).

This action is brought pursuant to 42 U.S.C. § 405(g). Having carefully considered the record

and otherwise being fully advised, the Court enters the following Memorandum Decision and

Order.

                            I. ADMINISTRATIVE PROCEEDINGS

         On November 21, 2011, Whitcher (“Petitioner”) protectively applied for Title II

disability and disability insurance benefits. (AR 14.) He also protectively filed for Title XVI

supplemental security income the same day. (Id.) Petitioner alleged disability beginning April

16, 2011. (AR 193, 195.) His claims were denied initially on May 1, 2012 and then again on

reconsideration on September 7, 2012. (AR 14.) Thereafter, he requested a hearing and he




         1
         Andrew Saul became the Commissioner of the Social Security Administration on June
17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is
substituted in as the Respondent in this suit. No further action need be taken to continue this suit
by reason of the last sentence of 42 U.S.C. § 405(g).



MEMORANDUM DECISION AND ORDER – 1
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 2 of 28




appeared and testified at a hearing in Huron, South Dakota on September 10, 2013. (Id.)

Administrative Law Judge (“ALJ”) Robert Maxwell then issued a written decision on October

30, 2013 in which he denied Petitioner’s claims based upon his finding that Petitioner was not

disabled within the meaning of the Social Security Act during the period from his alleged onset

date through the date of the decision. (AR 14–24.)

       After the Appeals Council denied review (AR 830), Petitioner challenged the denials of

his claims in United States District Court in the District of Oregon. The court reversed the final

decision of Respondent and remanded for further administrative proceedings. (AR 903, 906–

926.) The Appeals Council then remanded to an ALJ to “offer the claimant the opportunity for a

hearing, take any further action needed to complete the administrative record and issue a new

decision.” (AR 929–930.)

       Petitioner testified at a hearing held January 23, 2018 in Boise, Idaho. (AR 692).

Impartial vocational expert Kent Granat also appeared and testified at the hearing. (Id.)

       On April 25, 2018, ALJ David Willis issued a decision denying Petitioner’s claims, once

again finding that Petitioner was not disabled within the meaning of the Social Security Act

during the period from his alleged onset date through the date of the decision. (AR 709.) The

letter to Petitioner accompanying the ALJ’s decision indicated that Petitioner could file written

exceptions to the Appeals Council within 30 days and that the ALJ decision would become final

on the 61st day after the date of the notice if he did not do so. (AR 689, 690.) It also indicated

that after the decision became final, Petitioner would have 60 days to file a new civil action in

federal district court. (AR 690.) Petitioner did not timely file written exceptions with the

Appeals Council, but Petitioner did thereafter timely file this case in United States District Court

for the District of Idaho.




MEMORANDUM DECISION AND ORDER – 2
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 3 of 28




       Petitioner contends that “[t]he decision denying Petitioner’s claim is not in accordance

with the purpose and intent of the Social Security Act, nor is it in accordance with the law, nor is

it in accordance with the evidence, but contrary thereto and to the facts and against the evidence,

in that Petitioner is disabled from performing substantial gainful activity.” Pet. for Review 2

(Dkt. 1). Petitioner argues that the ALJ erred (1) in finding an RFC which was not supported by

substantial evidence; (2) in dismissing Petitioner’s statements without providing clear and

convincing reasons for doing so; and (3) in improperly dismissing lay witness statements. See

generally Pet’r’s Mem. (Dkt. 18). Petitioner asks that the case be reversed and remanded for an

immediate award of benefits. Id. at 20.

                                 II. STANDARD OF REVIEW

       To be upheld, the Commissioner’s decision must be supported by substantial evidence

and based on proper legal standards. 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871 F.3d 664 (9th

Cir. 2017). Findings as to any question of fact, if supported by substantial evidence, are

conclusive. 42 U.S.C. § 405(g). In other words, if there is substantial evidence to support the

ALJ’s factual decisions, they must be upheld, even when there is conflicting evidence. See

Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).

       “Substantial evidence” is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Ludwig v.

Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012). The standard requires more than a scintilla but less

than a preponderance (Trevizo, 871 F.3d at 674), and “does not mean a large or considerable

amount of evidence.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       With respect to questions of fact, the Court is to review the record as a whole to decide

whether it contains evidence that would allow a person of a reasonable mind to accept the




MEMORANDUM DECISION AND ORDER – 3
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 4 of 28




conclusions of the ALJ. Richardson, 402 U.S. at 401; see also Ludwig, 681 F.3d at 1051. The

ALJ is responsible for determining credibility, resolving conflicts in medical testimony, and

resolving ambiguities. Treichler, 775 F.3d at 1098. Where the evidence is susceptible to more

than one rational interpretation, the reviewing court must uphold the ALJ’s findings if they are

supported by inferences reasonably drawn from the record. Ludwig, 681 F.3d at 1051. In such

cases, the reviewing court may not substitute its judgment or interpretation of the record for that

of the ALJ. Batson v. Comm’r of Social Sec., 359 F.3d 1190, 1196 (9th Cir. 2004).

       The decision must be based on proper legal standards and will be reversed for legal error.

Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015); Treichler, 775 F.3d at 1098. Considerable

weight is given to the ALJ’s construction of the Social Security Act. See Vernoff v. Astrue, 568

F.3d 1102, 1105 (9th Cir. 2009). However, this Court “will not rubber-stamp an administrative

decision that is inconsistent with the statutory mandate or that frustrates the congressional

purpose underlying the statute.” Smith v. Heckler, 820 F.2d 1093, 1094 (9th Cir. 1987).

                                        III. DISCUSSION

A.     Sequential Process

       In evaluating the evidence presented at an administrative hearing, the ALJ must follow a

sequential process in determining whether a person is disabled in general (20 C.F.R. §§

404.1520, 416.920) – or continues to be disabled (20 C.F.R. §§ 404.1594, 416.994) – within the

meaning of the Social Security Act.

       The first step requires the ALJ to determine whether the claimant is engaged in

substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is

work activity that is both substantial and gainful. 20 C.F.R. §§ 404.1572, 416.972. “Substantial

work activity” is work activity that involves doing significant physical or mental activities. 20




MEMORANDUM DECISION AND ORDER – 4
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 5 of 28




C.F.R. §§ 404.1572(a), 416.972(a). “Gainful work activity” is work that is usually done for pay

or profit, whether or not a profit is realized. 20 C.F.R. §§ 404.1572(b), 416.972(b). If engaged

in SGA, disability benefits are denied regardless of the claimant’s medical condition, age,

education, and work experience. 20 C.F.R. §§ 404.1520(b), 416.920(b). If the claimant is not

engaged in SGA, the analysis proceeds to the second step. Here, the ALJ found that Petitioner

did not engage in substantial gainful activity during the period from his alleged onset date of

April 16, 2011 through the date of the ALJ’s decision. (AR 694.)

       The second step requires the ALJ to determine whether the claimant has a medically

determinable impairment, or combination of impairments, that is severe and meets the duration

requirement. 20 C.F.R. § 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or combination

of impairments is “severe” within the meaning of the Social Security Act if it significantly limits

an individual’s physical or mental ability to perform basic work activities. 20 C.F.R.

§§ 404.1520(c), 416.920(c). An impairment or combination of impairments is “not severe” if it

does not significantly limit the claimant’s physical or mental ability to do basic work activities.

20 C.F.R. §§ 404.1522, 416.922. If the claimant does not have a severe medically determinable

impairment or combination of impairments, disability benefits are denied. 20 C.F.R.

§§ 404.1520(c), 416.920(c). Here, the ALJ found that, as of the date of his decision, Petitioner

had the following severe impairments: “degenerative joint disease of both shoulders; fracture of

the right ankle; degenerative disc disease of the cervical spine; depressive, anxiety, and

personality disorders.” (AR 695.)

       The third step requires the ALJ to determine the medical severity of any impairments;

that is, whether the claimant’s impairments meet or equal a listed impairment under 20 C.F.R.

Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the




MEMORANDUM DECISION AND ORDER – 5
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 6 of 28




answer is yes, the claimant is considered disabled under the Social Security Act and benefits are

awarded. 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairments neither meet nor

equal a listed impairment, his claim cannot be resolved at step three and the evaluation proceeds

to step four. 20 C.F.R. §§ 404.1520(e), 416.920(e). Here, the ALJ found that Petitioner did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments. (AR 695–697.)

       In the fourth step of the evaluation process, the ALJ decides whether the claimant’s

residual functional capacity (“RFC”) is sufficient for the claimant to perform past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). An individual’s RFC is his ability to do

physical and mental work activities on a sustained basis despite limitations from his

impairments. 20 C.F.R. §§ 404.1545, 416.945. An individual’s past relevant work is work he

performed within the last 15 years or 15 years prior to the date that disability must be

established, if the work was substantial gainful activity and lasted long enough for the claimant

to learn to do the job. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. Here, the ALJ

found that Petitioner had the RFC to perform:

       light work as defined in 20 CFR 404.1567(b) and 416.967(b) except he can lift,
       carry, push, or pull less than 10 pounds frequently and 20 pounds occasionally. He
       can stand and/or walk for a total of 3 hours of an 8-hour workday. He can sit for a
       total of 6 hours of an 8-hour workday. He would require a sit/stand option such that
       after standing or walking for 30 minutes at a time, he would need to sit. He could
       sit up to 2 hours at a time. He can never reach overhead with the right or the left.
       He can reach in all other directions, handle, finger, feel, push, or pull frequently.
       He can never operate foot controls with the right lower extremity (but no left
       limitation). He can climb ramps and stairs occasionally but can never climb ladders,
       ropes, or scaffolds. He can occasionally balance, stoop, or kneel but never crouch,
       or crawl. He can never be exposed to unprotected heights, moving mechanical parts,
       or operate a motor vehicle as part of the employment. He must avoid concentrated
       exposure (i.e., no greater than occasional or incidental contact) to extreme cold,
       vibration, extreme heat. He is limited to moderate noise levels, such as in an office.
       He is limited to simple, routine, repetitive tasks but not at a production rate. He is
       limited to simple, work-related decisions in utilizing judgment and dealing with



MEMORANDUM DECISION AND ORDER – 6
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 7 of 28




       changes in work setting. He could occasionally interact and respond appropriately
       to supervisors, coworkers, and members of the general public. With coworkers, his
       employment could not require teamwork to complete jobs. With members of the
       public, this contact could not be required as part of work duties but could be
       incidental and no greater than at the occasional level. He would be off task up to
       10% of an 8-hour workday. He would be absent from work one day per month.

(AR 697.) Based on this RFC, the ALJ further found that Petitioner was unable to perform any

past relevant work. (AR 707–708.)

       In the fifth and final step, if it has been established that a claimant can no longer perform

past relevant work because of his impairments, the burden shifts to the Commissioner to show

that the claimant retains the ability to do alternate work and to demonstrate that such alternate

work exists in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v), 404.1520(f), 416.920(f); see also Garrison v. Colvin, 759 F.3d 995, 1011 (9th

Cir. 2014). If the claimant can do such other work, he is not disabled; if the claimant cannot do

other work and meets the duration requirement, he is disabled.

       Here, the ALJ found that “using the Medical-Vocational Rules as a framework supports a

finding that the claimant is ‘not disabled.’” (AR 708.) He further found that Petitioner’s RFC

was compatible with work as an “electrode cleaner,” “electronic inspector,” and “copy machine

operator,” and that such jobs exist in significant numbers in the national economy. (AR 709.)

       Based on the finding that Petitioner could perform jobs that exist in significant numbers

in the national economy, the ALJ ultimately concluded that Petitioner “has not been under a

disability, as defined in the Social Security Act,” from the alleged onset date through the date of

the ALJ’s decision. (AR 709.)

B.     Analysis

       Petitioner raises three challenges to the decision. First, he argues the RFC is not

supported by substantial evidence. Second, he argues that Petitioner’s statements were dismissed



MEMORANDUM DECISION AND ORDER – 7
           Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 8 of 28




by the ALJ without clear and convincing reasons for doing so. Third, he argues the ALJ

improperly dismissed lay witness statements. See generally Pet’r’s Mem. (Dkt. 18). Each

argument will be addressed in turn, after the Court addresses the issue of venue because

Petitioner resides outside the District of Idaho.2

   1. Any objection to improper venue has been waived.

       The second sentence of Section 405(g) of Title 42 of the United States Code governs

venue in Social Security appeals:

       Such action shall be brought in the district court of the United States for the judicial
       district in which the plaintiff resides, or has his principal place of business, or, if he
       does not reside or have his principal place of business within any such judicial
       district, in the United States District Court for the District of Columbia.

For venue to be proper under the language of the statute, Petitioner must either reside or have his

principal place of business in the District. The record indicates that Petitioner resides in Nyssa,

Oregon. In Forma Pauperis Application 1 (Dkt. 3). There is insufficient information to identify

a principal place of business.

       Regardless, venue is “not a qualification upon the power of the court to adjudicate, but

[instead] a limitation designed for the convenience of the litigants, and, as such, may be waived

by them.” Olberding v. Ill. Cent. R. Co., 346 U.S. 338, 340 (1953). Consistent with this rule, the

United States Supreme Court has observed that venue under § 405(g) is “waivable by the

parties....” Weinberger v. Salfi, 422 U.S. 749, 764 (1975). A party must raise the issue of

improper venue in a Rule 12(b) motion or a responsive pleading or it waives the opportunity to

do so. Fed. R. Civ. P. 12(g), (h); see also 28 U.S.C. § 1406(b) (“Nothing in this chapter shall



       2
         The Court has received and reviewed Petitioner’s recent submission of a new medical
record at Docket No. 21. When evaluating other medical records in this case, the Court has kept
this medical record in mind for purposes of considering consistency across medical records.


MEMORANDUM DECISION AND ORDER – 8
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 9 of 28




impair the jurisdiction of a district court of any matter involving a party who does not interpose

timely and sufficient objection to the venue.”).

       Here, the time to contest venue, given Petitioner’s residency in Oregon, came and went

without objection from Respondent. On February 4, 2019, Respondent filed an Answer

admitting the jurisdictional allegations in the Petition for Review. (Dkt. 1 ¶ I.) In addition,

Respondent’s memorandum opposing the Petition for Review does not mention, much less

question, venue. (Dkt. 19.) Accordingly, Respondent waived the defense of improper venue in

this case. The Court will consider and decide this appeal on the merits.

   2. The ALJ’s RFC finding is supported by substantial evidence.

       Petitioner contends the ALJ failed to include in the RFC all of Petitioner’s functional

limitations. Pet’r’s Mem. 10–15 (Dkt. 18). He refers specifically to (a) the ALJ’s failure to

discuss Dr. Clausel’s diagnosis of Cluster B Personality Disorder; and (b) Dr. Sant’s opinion

Petitioner would be limited to only occasional reaching in all planes other than overhead. Id. He

also argues the ALJ failed to resolve a discrepancy between his RFC and the testimony of the

vocational expert.

              a. The ALJ did not err when evaluating and applying Dr. Clausel’s opinion.

       Dr. Clausel, a licensed clinical psychologist, conducted a consultative examination of

Petitioner in July 2017 at the request of the Oregon Social Security Disability Determination

Services office. He conducted, or attempted to conduct, a battery of psychological tests, after

which he issued a lengthy and detailed “Psychological Evaluation” containing his findings and

opinions. (AR 1417–1428.) Soon afterwards, he also prepared a “Medical Source Statement of

Ability to Do Work-Related Activities (Mental).” (AR 1429–1431.)




MEMORANDUM DECISION AND ORDER – 9
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 10 of 28




       Petitioner contends that the ALJ overlooked Dr. Clausel’s diagnosis of Cluster B

Personality Disorder, failed to differentiate poor persistence stemming from a personality

disorder from poor persistence related to a neurocognitive disorder, and then also failed to

consider that Petitioner suffered from a moderate to severe personality disorder. He also argues

that Dr. Clausel’s opinion was not supported by the record in that other medical sources

identified a potential thought disorder or neurological damage. Moreover, he argues that the

ALJ’s finding that Dr. Clausel’s opinion was consistent with an investigator’s report that

Petitioner exaggerated a limp was improper or unsupported based on a lack of evidence as to the

investigator’s credentials. Finally, he explains why the medical records in the case file are not

comprehensive and he argues that they nonetheless support a diagnosis of traumatic brain injury.

       None of these arguments is availing. Dr. Clausel did not unreservedly diagnose

Petitioner with Cluster B Personality Disorder. He opined that Petitioner “showed some classic

characteristics of the Cluster B Personality Disorder” and presented “with strong suggestions of

significant Cluster B character pathology.” (AR 1422, 1424.) Ultimately, Dr. Clausel’s

psychodiagnosis included “Suspected 301.9, Cluster B Personality Disorder, Moderate to Severe,

with Borderline-Antisocial Features.” (AR 1428.) More fundamentally, Dr. Clausel said that,

based upon his observations, Petitioner has no impairment in his abilities to understand and

remember simple instructions or to sustain concentration and attention, and persist. (Id.)

Instead, Dr. Clausel opined, Petitioner suffers from “[s]ituational or selective impairment” of the

ability to engage in appropriate social interaction. (Id.)

       Hence, it goes too far for Petitioner to say that the ALJ overlooked Dr. Clausel’s

“diagnosis.” The ALJ said that “Dr. Clausel found the claimant had some cluster personality




MEMORANDUM DECISION AND ORDER – 10
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 11 of 28




dynamics,” (AR 704), which is consistent with Dr. Clausel’s report and its references to Cluster

B Personality Disorder and the Disorder’s functionally limiting effects on Petitioner.

       Moving on, Petitioner argues that “the ALJ failed to take into account that Petitioner

suffered from a moderate to severe personality disorder,” Pet’r’s Mem. 12 (Dkt. 18). However,

the list of severe impairments the ALJ found to apply to Petitioner included “depressive, anxiety,

and personality disorders.” (AR 695.)

       The Court is not persuaded that the ALJ erred either by not describing more precisely

whether Cluster B Personality Disorder is included within his finding of severe impairments or

by failing to find Cluster B Personality Disorder is an applicable impairment at all. As discussed

above, Dr. Clausel does not specifically reach such a diagnostic conclusion. Instead, he refers to

“some classic characteristics,” “strong suggestions,” and a “suspected” diagnosis. More

importantly, Petitioner does not present evidence or argument that any such alleged error

undermines the ALJ’s findings or ultimate decision. That is, even if Dr. Clausel diagnosed

Cluster B Personality Disorder, he describes no significant functional limitations facing the

Petitioner resulting from Cluster B Personality Disorder in his report. Accordingly, Petitioner

has not demonstrated prejudice or error by the lack of more detail regarding Cluster B

Personality Disorder in the ALJ’s decision.

       Separately, Petitioner argues that his “longitudinal treatment history was not as sparse as

the ALJ seemingly believed.” Pet’r’s Mem. 12 (Dkt. 18). He discusses records from four

different medical sources that discuss mental and neurological findings. He does not discuss the

portions of the ALJ’s decision (a decision which is notably longer and more comprehensive than

many such decisions appealed to this Court) purportedly evidencing the ALJ’s belief that

Petitioner’s mental health treatment was sparse. Indeed, the ALJ expressly discussed some of




MEMORANDUM DECISION AND ORDER – 11
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 12 of 28




the records Petitioner identifies to support his argument. Petitioner does not, however, explain

why he thinks the ALJ’s perspective on the scope or length of his mental treatment history are

relevant or demonstrate error.

       Next, Petitioner takes issue with the ALJ’s reliance on Dr. Clausel’s report because it was

consistent with a fraud investigator’s report that Petitioner exaggerated a limp. Pet’r’s Mem. 13

(Dkt. 18). Petitioner contends the ALJ did not explain any “nexus between exaggerated mental

symptoms and a limp in the face of a severe ankle injury” and, Petitioner would contend, the

record says nothing about the fraud investigator’s medical training or qualifications to opine on

Petitioner’s physical or mental health. Id.

       The Court finds no error in the ALJ’s evaluation of whether Dr. Clausel’s report was

consistent with the investigator’s report. The ALJ must determine credibility, resolve conflicts

in medical testimony, and resolve ambiguities. Treichler v. Comm’r of Social Sec. Admin., 775

F.3d 1090, 1098 (9th Cir. 2014). The ALJ did so with Dr. Clausel’s report and the investigator’s

report because they are in harmony on the issue of the extent of Petitioner’s reliance on a cane to

walk. Per the ALJ, the investigator initially observed Petitioner walk with a normal gait but,

upon seeing the investigator, he began to have “an exaggerated limp” and started using his cane.3

(AR 706.) Dr. Clausel’s observation was similar, as he reported that Petitioner “entered the

room leaning heavily on a cane, with a frail, tottering gait that seemed to the examiner on casual



       3
          The investigator observed Petitioner “walking southbound on the sidewalk… He
initially was walking in a relatively normal foot passing foot gait (refer to beginning of video clip
V-002), but upon observing the investigator, he began to walk with an exaggerated limp. He also
started using the single-tipped aluminum cane that he held in his right hand, to assist in bearing
weight for his right leg, which now appeared to bend slightly at the knee, but was visibly stiff
looking. Normally a cane would be used in the opposite hand, but he was definitely bearing
weight on the cane and employing to assist his ambulation, after observing the investigator.”
(AR 1248.)



MEMORANDUM DECISION AND ORDER – 12
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 13 of 28




observation to be suspicious for exaggeration,” and that Petitioner “would move slowly, leaning

heavily but somewhat dramatically on his cane.” (AR 1421, 1423.) Thus, the ALJ did not need

to explain a nexus, as Petitioner contends, between exaggerated mental symptoms and an

exaggerated limp – both Dr. Clausel and the investigator discussed an exaggerated limp.

       But even if Dr. Clausel had not expressed doubt as to the extent of Petitioner’s need to

use a cane, Dr. Clausel’s report and the investigator’s report both support a finding that

Petitioner was malingering, which is directly relevant to his application for disability benefits.4

Dr. Clausel’s report repeatedly indicates his belief that Petitioner may have been malingering:

       “the examiner would opine, with a 99+% degree of clinical certainty, that this
       gentleman was attempting to malinger neurocognitive deficits because of alleged
       head injury.” (AR 1420.)
       “Intentional malingering was strongly suspected.” (AR 1421.)
       “A number of his responses were also classic near-misses, again commonly found
       with patients attempting to malinger.” (AR 1426.)
       “rather than representing disinhibition or loss of task set, [Petitioner’s responses]
       seemed to represent an attempt to malinger violation of task rules.” (AR 1427.)
       “Formal scores on Verbal Fluency were not derived because of open resistance and
       suspected malingering.” (AR 1427.)

       Further, Dr. Clausel specifically concluded that Petitioner was malingering, albeit with

the caveat that such a conclusion is “[t]o be ruled out pending further independent review of

medical and psychological histories.” (AR 1428.) He also expressed that:

       As a summary comment, the examiner would note that Mr. Whitcher was especially
       hostile, shrilly non-cooperative, and loudly protesting when presented with formal
       psychometrics that seemed, the examiner suspected, to present an expectation that
       he perform on formal psychometric tests, but without understanding exactly what
       information would be given away (and, per his complaints, apparently representing
       procedures that had shown to past examiners that he may have been malingering
       and/or more capable than he has represented). The strong sense was that rather than
       expose himself to the discovery that he would be more capable than he wanted to
       represent, he was either passive-aggressive or hysterically protesting and
       situationally-controlling when presented with these procedures.

       4
         It is also indirectly relevant to his application, in that a finding of malingering changes
the standard applicable when analyzing a claimant’s own testimony, as further discussed infra.



MEMORANDUM DECISION AND ORDER – 13
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 14 of 28




(AR 1427–1428.) The ALJ did not need to discuss any nexus between Dr. Clausel’s express

opinion of Petitioner’s mental malingering and the investigator’s report of physical malingering.

On this point, the Court finds no error by the ALJ.

       Next, Petitioner challenges “the ALJ’s comment that there was no record of brain injury

to explain Petitioner’s mental health symptoms.” Pet’r’s Mem. 13 (Dkt. 18). He faults the ALJ

for not acknowledging the attempts made to procure the records, which were more than 10 years

old. Finally, he points to x-rays which indicate a cervical spine fusion to support his claim of

head trauma and he says that two providers had diagnosed traumatic brain injury.

       Petitioner thus frames this issue as an absence of evidence, but the ALJ’s decision and the

record do address this issue. The ALJ specifically said “imaging does not show residual effects

of brain trauma,” citing a record from January 2016 which stated that Petitioner’s “EEG was

negative and MRI of the brain was normal.” (AR 698, 1273 (emphasis added).) Thus, Petitioner

was not faulted for failing to produce medical records related to his 1996 injury; rather, the ALJ

reviewed the available medical records and found that recent imaging did not support the

condition Petitioner alleged. The ALJ then appropriately followed the sequential process for

Social Security cases, resulting in a finding that Petitioner’s alleged traumatic brain injury does

not preclude him from work in the national economy.

       Further, the medical records Petitioner cites did not unequivocally reflect a diagnosis of

traumatic brain injury. In April 2013, Dr. Mosada listed “impaired cognition” and “traumatic

brain injury” under a heading labeled “Assessment.” (AR 652.) But this was Dr. Mosada’s first

visit with Petitioner and the “Nurse Comments” on the medical record say “Patient states he has

been having memory issues, lack of coordination, agitation, anxiety and depression since 1996

after his traumatic brain injury in 1996. All of his symptoms have been progressing since then.



MEMORANDUM DECISION AND ORDER – 14
           Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 15 of 28




No recent testings.” (AR 650.) Dr. Mosada performed a routine neurological examination, but

she said “there are no imaging studies available for my review.” (AR 651.) She also stated that

the purpose of Petitioner’s visit was “known history of brain trauma.” (Id.) She did not

recommend neurological treatment. (Id.) Her notes do not contain a diagnosis of traumatic brain

injury. Rather, she merely recorded faithfully Petitioner’s report of a history or prior diagnosis

of traumatic brain injury.

       Petitioner also refers to Dr. Giridhar’s records, who he saw in February 2013, as

containing a diagnosis of traumatic brain injury. But those records also only discuss Petitioner’s

reported history of traumatic brain injury, with nothing to support Petitioner’s contention that Dr.

Giridhar made or substantiated such a diagnosis.

       Regardless, even if there were one or both such purported diagnoses, Petitioner does not

show how the ALJ erred by not crediting any such diagnosis. He has not shown how a recent,

credible diagnosis of traumatic brain injury in his case would evidence a severe impairment that

meets or equals one of the listed impairments leading to an automatic finding of disability. Nor

has he shown how any alleged traumatic brain injury functionally limits him to an extent that he

is incapable of work in the national economy.

       Therefore, Petitioner has not shown the ALJ erred in his treatment of Dr. Clausel’s

opinion.

               b. There was no error in the evaluation and application of Dr. Sant’s
                  opinions.

       Next, Petitioner argues the ALJ erred by giving “some significant weight” to one of Dr.

Sant’s opinions but then failing to include a reaching restriction consistent with such opinion in

Petitioner’s RFC. Pet’r’s Mem. 13–15 (Dkt. 18). Petitioner says the ALJ did not explain why

his RFC finding was less restrictive than Dr. Sant’s opinion, and he says the vocational expert’s



MEMORANDUM DECISION AND ORDER – 15
         Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 16 of 28




testimony at the hearing indicates the jobs the ALJ listed are precluded with the reaching

restrictions Dr. Sant opined. Petitioner also contends that if he must use a cane while standing,

as per Dr. Sant’s opinion, the listed jobs are again precluded. An ALJ may reject a contradicted

medical opinion by providing “specific and legitimate” reasons, supported by substantial

evidence, for doing so. Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir.

1999).

         The RFC finding was that Petitioner “can never reach overhead with the right or the left”

but that “[h]e can reach in all other directions, handle, finger, feel push, or pull frequently.” (AR

697.) The RFC finding did not discuss the use of a cane. As to physical standing, the ALJ found

that Petitioner “can stand and/or walk for a total of 3 hours of an 8-hour workday…. He would

require a sit/stand option such that after standing or walking for 30 minutes at a time, he would

need to sit.” (Id.)

         Dr. Sant performed consultative examinations of Petitioner in 2015 and 2017. His 2017

opinion was that Petitioner could sit for two hours at a time and stand or walk for 30 minutes at a

time, for a total of six hours sitting, two hours standing, and one hour walking in an eight-hour

day. (AR 1402.) He further opined that Petitioner’s use of a cane is medically necessary and he

cannot ambulate without a cane. (Id.) However, he also opined that while using a cane

Petitioner can use his free hand to carry small objects. (Id.)

         As to reaching limitations, Dr. Sant opined that Petitioner could never reach overhead

with his right hand, but he could reach overhead with his left hand occasionally and he could

reach in all other directions with either hand occasionally. (AR 1403.) He supported these

opinions with a detailed write-up of his examination of Petitioner which describes, among other

things, an MRI of Petitioner’s left shoulder leading Dr. Sant to be “[h]ighly suspicious for SLAP




MEMORANDUM DECISION AND ORDER – 16
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 17 of 28




[superior labrum extending posterior] tear.” (AR 1408.) He noted Petitioner’s range of motion

in both shoulders: “[s]elf-limited to 70 degrees of flexion and abduction on the right, 90 degrees

of abduction and flexion on the left with subjective discomfort and submaximal effort.” (AR

1410.) He also documented 4/5 strength and positive pain behavior on both sides for Petitioner’s

shoulder abduction, shoulder internal rotation, and shoulder external rotation. (AR 1412.) Dr.

Sant noted Petitioner “has evidence of some underlying pathology on his shoulder MRI, as it had

previous surgeries as have been documented.” (AR 1413.) When describing Petitioner’s activity

limitations in text rather than in a chart, Dr. Sant opined that Petitioner “appears to be able to

walk short functional distances with the use of a single point cane, though he uses the cane

incorrectly…. With regard to the upper limbs, because of his previous shoulder injuries, he

would have difficulty reaching above shoulder level.” (AR 1413–1414.) Thus, Dr. Sant’s

opinion was thorough and well-supported by objective medical signs.

       In weighing Dr. Sant’s 2017 opinion, the ALJ considered the specific references to

Petitioner’s “submaximal effort and self-limitation” as well as “pain amplification behaviors and

a frequent stutter, which appeared to be volitional.” (AR 705.) He made note that Dr. Sant’s

“recommendations are based on a thorough examination and are generally supported by the

claimant’s surgical history and imaging.” (AR 706.) However, the ALJ also repeated Dr. Sant’s

observation that at several times Petitioner gave “submaximal effort” and he pointed out that Dr.

Sant was “not aware of some of the records pointing to the claimant’s malingering.” (Id.)

Summing up his weighing of Dr. Sant’s 2017 opinion, the ALJ said Dr. Sant “adopts many

similar restrictions in the residual functional capacity (although the checkboxes he uses regarding

postural activities are somewhat inconsistent with his report and the medical evidence of record




MEMORANDUM DECISION AND ORDER – 17
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 18 of 28




generally, such as saying he could occasionally kneel or crawl but never stoop or crouch.).” (Id.)

The ALJ gave the opinion “some significant weight.” (Id.)

       In this setting, the ALJ did not err in his decision regarding the reaching limitations in

Petitioner’s RFC. Although Dr. Sant opined that Petitioner can reach in directions other than

overhead only occasionally, the ALJ found he could do so frequently. (AR 1403, 697.)

Petitioner contends the ALJ “provided no explanation why his RFC contained less severe

limitations regarding the ability to reach” (Pet’r’s Mem. 14 (Dkt. 18), but the ALJ explained that

his decision on the weight to give Dr. Sant’s opinion was because of Petitioner’s pain behaviors

and submaximal efforts (as described from Dr. Sant’s examination), because Dr. Sant did not

have some records showing malingering, and because of some inconsistencies in Dr. Sant’s

opinions and the overall record. In one specific area, the ALJ also referred expressly to the

statement in Dr. Sant’s notes that the results of Petitioner’s shoulder range of motion test (which

bears directly on his ability to reach) was “self-limited.” (AR 705.) These are specific and

legitimate reasons for not fully crediting Dr. Sant’s opinions.

       Nor is the Court persuaded by Petitioner’s argument that “when Petitioner must use a

cane when standing, as per Dr. Sant’s opinion (Tr. 1402), such that one hand is always occupied,

the available jobs stated by the VE were precluded.” Pet’r’s Mem. 14 (Dkt. 18). At the hearing,

Petitioner’s counsel asked the vocational expert to assume that “when in the standing position,

the individual would be using a cane such that one upper extremity would not be in use. Would

… those jobs still be available?” (AR 755.) The vocational expert replied, “No. If they’re only

able to use one hand when standing, no.” (Id.)

       The ALJ, however, did not find in his RFC that Petitioner was limited such that he must

use a cane, so the hypothetical limitation counsel presented is not particularly relevant. It is true




MEMORANDUM DECISION AND ORDER – 18
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 19 of 28




that Dr. Sant opined Petitioner requires the use of a cane, and it is also true that the ALJ gave the

opinion “some significant weight.” The ALJ did not expressly address Dr. Sant’s opinion as to

the medical necessity of a cane; however, the ALJ did address at length the topic of Petitioner’s

cane and his need for it. He referenced Dr. Clausel’s observation that the Petitioner was “quite

muscular and tanned, suggesting exercise and time outdoors, and that his use of a cane and limp

appeared exaggerated.” (AR 701.) The ALJ specifically referred to the notes of the fraud

investigator who said that after he had been observed by the Petitioner, the Petitioner “began to

have ‘an exaggerated limp’ and started using his cane.” (AR 706 (emphasis added).) Perhaps

the ALJ could have included more connected detail about his rejection of Dr. Sant’s opinion

regarding the medical necessity of Petitioner’s cane, but the connection is nonetheless apparent

in the ALJ’s references to the use of the cane and whether it was needed or not that are found in

his written decision, the clear import of which is well supported by the decision. There is more

than enough specific and legitimate reasoning to support the weight he gave Dr. Sant’s opinion.

Petitioner has not shown error in this regard.

              c. There was no error in the ALJ’s finding that Petitioner is capable of “light
                 work” with additional limitations.

       Petitioner also alleges error in the finding that he is capable of light work rather than

sedentary work, given that his standing, walking, and carrying limitations are more restrictive

than the Social Security definition of “light work.” Pet’r’s Mem. 14 (Dkt. 18). Petitioner argues

that given the functional limitations the ALJ found, he should have been found capable of only

sedentary work.5



       5
         Although Petitioner does not argue the point, presumably his position is that under the
so-called “Grid Rules,” a finding of sedentary work would have resulted in an automatic finding
of disability in his case.


MEMORANDUM DECISION AND ORDER – 19
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 20 of 28




       The ALJ found Petitioner capable of “light work as defined in 20 CFR 404.1567(b) and

416.967(b) except he can lift, carry, push, or pull less than 10 pounds frequently and 20 pounds

occasionally. He can stand and/or walk for a total of 3 hours of an 8-hour workday….” (AR

697.) As the ALJ indicated, the categories of physical exertion requirements are defined in

Social Security regulations:

       (a) Sedentary work. Sedentary work involves lifting no more than 10 pounds at a
       time and occasionally lifting or carrying articles like docket files, ledgers, and small
       tools. Although a sedentary job is defined as one which involves sitting, a certain
       amount of walking and standing is often necessary in carrying out job duties. Jobs
       are sedentary if walking and standing are required occasionally and other sedentary
       criteria are met.
       (b) Light work. Light work involves lifting no more than 20 pounds at a time with
       frequent lifting or carrying of objects weighing up to 10 pounds. Even though the
       weight lifted may be very little, a job is in this category when it requires a good
       deal of walking or standing, or when it involves sitting most of the time with some
       pushing and pulling of arm or leg controls. To be considered capable of performing
       a full or wide range of light work, you must have the ability to do substantially all
       of these activities. If someone can do light work, we determine that he or she can
       also do sedentary work, unless there are additional limiting factors such as loss of
       fine dexterity or inability to sit for long periods of time.

20 C.F.R. §§ 404.1567, 416.967. These definitions are clarified in Social Security Ruling 83-10,

which states that “[s]ince frequent lifting or carrying requires being on one’s feet up to two-

thirds of a workday, the full range of light work requires standing or walking, off and on, for a

total of approximately 6 hours of an 8-hour workday.” 1983 WL 31251.

       Petitioner’s argument is that the ALJ’s RFC finding of “light work” is not supported by

substantial evidence because SSR 83-10 requires 6 hours of standing or walking to meet the

definition of light work, while the ALJ found Petitioner capable of only 3 hours of standing or

walking. He assigns error to the ALJ’s failure to recognize and resolve this discrepancy.

       The clarification provided in SSR 83-10 applies to “the full range of light work” rather

than to all findings of light work. Here, the ALJ did not find Petitioner capable of the full range




MEMORANDUM DECISION AND ORDER – 20
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 21 of 28




of light work, as there were limitations inconsistent with the full range of light work. Thus,

limiting Petitioner to only 3 hours of standing or walking is inconsistent with “the full range of

light work” but it is not inconsistent with “light work.”

       A finding of sedentary work, as Petitioner seems to urge, would have been inconsistent

with the specific functional limitations the ALJ found. The ALJ found Petitioner could “lift …

20 pounds occasionally,” AR 697, but, by definition, “[s]edentary work involves lifting no more

than 10 pounds at a time.” 20 C.F.R. §§ 404.1567, 416.967. Thus, Petitioner’s RFC exceeds

sedentary work.

       Petitioner did not initially frame this issue in express terms of whether the ALJ erred by

misapplying the “grid framework” to place him in the light work exertional category.

Respondent did draw upon that frame, which Petitioner then adopted in his reply memorandum.

Respondent contends that the ALJ found Petitioner could perform most of the exertional

demands of light work, but his standing/walking capacity was more limited than the light work

definition. Resp’t’s Mem. 12 (Dkt. 19). Accordingly, says Respondent, Petitioner’s RFC fell

between the light and sedentary exertional levels and the ALJ rationally and appropriately relied

on the vocational expert’s testimony to guide his assessment of whether Petitioner’s RFC was

consistent with working in the national economy. Id. Respondent then points to three light

occupations identified by the vocational expert as occupations Petitioner could perform and

contends further that Petitioner has not argued the occupations exceed his abilities. Id.

       In reply, Petitioner argues that “reliance on the grids in this case was not appropriate.”

Pet’r’s Reply 6 (Dkt. 20). The ALJ did not rely on the grids. Rather, he gathered extensive

testimony from the vocational expert at the hearing (AR 746–753) that was supplemented by

questioning from Petitioner’s counsel (AR 753–759), which he relied on to make his finding of




MEMORANDUM DECISION AND ORDER – 21
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 22 of 28




Petitioner’s capacity to work in the national economy. Petitioner reiterates his argument that the

ALJ erred by failing to recognize and resolve a discrepancy between his RFC finding and the

vocational expert’s response that Petitioner could work at light levels but only stand and walk

three hours per day. Pet’r’s Reply 6–7 (Dkt. 20). But there was no such discrepancy, as has

already been discussed. Thus, the ALJ did not err in finding Petitioner capable of light work

with additional limitations.

   3. There was no error in the ALJ’s treatment of Petitioner’s statements.

       Petitioner contends the ALJ discredited Petitioner’s testimony as to the severity of

Petitioner’s impairments “without providing clear and convincing reasons for doing so.” Pet’r’s

Mem. 15 (Dkt. 18). Petitioner describes a two-step process by which a claimant’s testimony

regarding subjective symptoms is analyzed, which first calls for the ALJ to decide whether the

claimant has presented objective medical evidence of an underlying impairment which could

reasonably be expected to produce the pain or other symptoms alleged. Id. (quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035–1036 (9th Cir. 2007)). The ALJ here found “that the claimant’s

medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, the claimant’s statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the evidence.” (AR 699.)

       Petitioner contends that “[i]f the claimant satisfies the first step of this analysis, and there

is no evidence of malingering, the ALJ can reject the claimant’s testimony about the severity of

his symptoms only by offering specific, clear and convincing reasons for doing so.” Pet’r’s

Mem. 15 (Dkt. 18) (citing Trevizo v. Berryhill, 862 F.3d 987 (9th Cir. 2017) (opinion amended

and superseded on denial of rehearing by Trevizo v. Berryhill, 871 F.3d 664 (9th Cir. 2017)).

Stating the same proposition but citing different case law, Respondent contends that an “ALJ




MEMORANDUM DECISION AND ORDER – 22
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 23 of 28




must provide clear and convincing reasons to reject a claimant’s testimony unless ‘there is

affirmative evidence that the claimant is malingering.’” Resp’t’s Mem. 3 (Dkt. 19) (quoting

Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008)).

       Petitioner provides several pages of argument explaining how he thinks the ALJ failed to

provide clear and convincing reasons for dismissing his testimony. Pet’r’s Mem. 15–17 (Dkt.

18). But, the threshold of that argument is not reached on this record because there is affirmative

evidence of malingering and therefore the “clear and convincing” standard does not apply. As

discussed at length supra, a fraud investigator observed Petitioner “walking in a relatively

normal foot passing foot gait… but upon observing the investigator, he began to walk with an

exaggerated limp” and Dr. Clausel repeatedly described Petitioner as malingering or

exaggerating symptoms, even going so far as to diagnose Petitioner with malingering. (AR

1248, 1428.) In addition to this evidence, the ALJ drew upon the evidence that when Petitioner

established care with a mental health clinic in January 2015, the clinician observed his symptoms

may have been volitional:

       [Petitioner] will act confused, stop in mid-sentence and then come back to where
       he was and finish his sentence. (This does appear planned) (He did not allow the
       M.A. to put him in a room, but he did tell her that he was involved in an accident
       and that he has been faking everything since then???)

(AR 702, 1232.)

       Thus, the ALJ cited affirmative evidence of malingering in the record. Having done so,

he was not obligated to provide clear and convincing evidence when discounting Petitioner’s

testimony regarding the severity of his subjective symptoms.

       Petitioner points out that the ALJ did not expressly state malingering was a reason to

discredit his testimony and refers to some objective medical evidence which Petitioner contends

was consistent with his reports of ankle, shoulder, and back pain. The ALJ did not, contends



MEMORANDUM DECISION AND ORDER – 23
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 24 of 28




Petitioner, explain how certain objective evidence conflicted with Petitioner’s reports of pain.

Pet’r’s Reply 2 (Dkt. 20). Such a framing of the issues, however, does not contain the standard

required of the ALJ. It is the ALJ’s duty to resolve conflicts in the record, but not every conflict

must be explained to a claimant’s satisfaction. Moreover, the precise issue is not whether

Petitioner’s subjective reports of pain were consistent with any medical evidence; rather, the

issue is whether the manner in which the ALJ reached his assessment of Petitioner’s subjective

testimony complied with the applicable standard and was supported by substantial evidence. It

did, and it was.

       Petitioner then argues that the ALJ never referenced exaggeration of symptoms or

malingering. But the ALJ did refer to the fraud investigator’s observation of an exaggerated

limp and he referred to Dr. Sant’s observation that Petitioner’s “spine and right shoulder range of

motion were self-limited.” (AR 705.) He also referred to a medical record documenting an

apparent admission by Petitioner “that he has been faking everything.” (AR 702, 1232.) These

are express references to exaggeration of symptoms or malingering.

       In light of substantial independent evidence of malingering found in multiple points of

the record, the Court is not persuaded that the ALJ was required to provide clear and convincing

reasons to discount Petitioner’s testimony, or that, if required, the reasons he provided were not

clear and convincing. The ALJ did not err in his treatment of Petitioner’s testimony.

   4. There is no error in the ALJ’s treatment of lay witness statements.

       Finally, Petitioner contends the ALJ erred by improperly discounting the testimony of

certain lay witnesses, including Petitioner’s instructors and tutors as well as a “clinical specialist”

with unknown credentials. Pet’r’s Mem. 17–20 (Dkt. 18). An ALJ may dismiss the testimony of




MEMORANDUM DECISION AND ORDER – 24
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 25 of 28




lay witnesses only by giving reasons germane to each witness. Smolen v. Chater, 80 F.3d 1273

(9th Cir. 1996).

       Petitioner argues the ALJ failed to give a germane reason to discount his theater

professor’s statements when the ALJ’s remarks contained an obvious inconsistency. The ALJ

said Petitioner’s theater studies professor:

       [A]ccommodated the claimant by giving copies of notes, and commented the
       claimant ‘showed great work ethic and an eagerness that is uncommon amongst
       students’ but had excessive absences. This also shows good persistence and does
       not document debilitating mental problems for simple, routine, repetitive tasks as
       included in the residual functional capacity.

(AR 699.) Petitioner frames “excessive absences” as inconsistent with “good persistence” and

he notes that absences totaling more than one day per month is work preclusive. Pet’r’s Reply

18 (Dkt. 18). But he does not explain why a reference to “persistence” in context refers to

attendance rather than to the evaluation of mental impairments, which requires an ALJ to rate a

claimant’s degree of functional limitation in four broad functional areas, one of which is the

ability to “concentrate, persist, or maintain pace.” See 20 C.F.R. §§ 404.1520a, 416.920a. Nor

does an unspecific reference to “excessive absences” in an academic context necessarily mean

that there was more than one absence a month. The Court acknowledges that there could have

been more than one absence a month, but more importantly, the possibility of more than one

absence a month does not obviate the other, more specific references, relied upon by the ALJ –

that of “a great work ethic and eagerness that is uncommon amongst students.”

       More fundamentally, however, even if the Court were persuaded the ALJ’s specific

reasons for discounting the theater professor’s testimony were not germane, the ALJ offered

additional, more general, reasons that did satisfy the “germane reasons” standard. The ALJ gave




MEMORANDUM DECISION AND ORDER – 25
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 26 of 28




the non-medical statements of Petitioner’s professors and other administrators “some weight.”

(AR 699.) After speaking to some specific opinions by these lay witnesses, the ALJ summed up:

       Because these educators did not have medical or vocational expertise and did not
       address function-by-function limitations with particularity, the undersigned does
       not give them great weight. Their descriptions are based on some first-hand
       observation, so they are helpful and merit some weight. Overall, the statements
       describe only moderate impairments and support capacity for some simple work
       tasks and decisions.

(Id.) Thus, the ALJ listed several germane reasons for his weighing of such lay testimony: The

witnesses lacked appropriate expertise, they did not describe specific functional limitations, and

they did not describe more than moderate impairments -- sufficient germane reasons to support

his treatment of the theater professor’s testimony.

       Petitioner also challenges the ALJ’s statement that Petitioner “had accommodations for

alternative testing – time and a half – to allow for less distraction.” (Id.) Petitioner argues that

Social Security regulations do not take into account the possibility of reasonable

accommodations in determining disability eligibility, and extra testing time is akin to a

workplace accommodation. Pet’r’s Reply 19 (Dkt. 18). Thus, he argues, referencing an

academic accommodation cannot be a germane reason to dismiss this lay witness’s testimony.

       Regardless of whether the ALJ’s reference to extra testing time fails to meet the

“germane reasons” standard, Petitioner cannot prevail on this issue because of the other germane

reasons the ALJ identified, as discussed previously.

       Finally, Petitioner challenges the ALJ’s discounting of the opinion of Ms. Cochran, a

“clinical specialist.” The ALJ said that Ms. Cochran “opined the claimant had issues with

irritability, interpreting the behaviors of others, oversensitivity, attention and concentration,

memory loss, anxiety and depression.” (AR 702). He gave her opinion “little weight” because

“[it] is not supported by objective findings and is based on a limited treatment relationship. It is



MEMORANDUM DECISION AND ORDER – 26
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 27 of 28




unclear what experience in treating or what professional insight Ms. Cochran has as a ‘clinical

specialist;’ she is not an acceptable medical source.” (Id.)

       Petitioner argues that Ms. Cochran’s observations were consistent with those of other

clinicians who treated him, including Dr. Nash and Susanna Darr, APRN. He further argues that

Ms. Cochran treated him at least three times, undermining the ALJ’s reference to a “limited

treatment relationship.” Finally, he argues that Ms. Cochran properly reported her observations

of Petitioner’s behavior based on her training as a mental health professional, but he does not

explain Ms. Cochran’s education, training, or credentials.

       In response, Respondent says that Petitioner appears to have seen Ms. Cochran only two

times before the date she wrote her letter and, even then, the second visit was interrupted when

Petitioner left therapy against medical advice. Respondent also contends that the objective

evidence does not support that Petitioner had a head injury that caused him cognitive difficulties,

which is consistent with other medical records.

       Measured against those details, the ALJ did provide germane reasons for discounting Ms.

Cochran’s testimony. Most significantly, Petitioner has not clarified Ms. Cochran’s role or

qualifications to offer the opinions she did. Discounting her testimony based on the lack of a

clearer understanding of her background or relationship with Petitioner was a germane reason.

Further, the fact that Ms. Cochran only saw Petitioner on two occasions, including one session

that Petitioner himself cut short, is a germane reason for discounting her opinion.

                                       IV. CONCLUSION

       The ALJ has not committed reversible legal error regarding the RFC finding, the

weighing of Petitioner’s testimony, or the weighing of lay testimony. Accordingly, the ALJ’s




MEMORANDUM DECISION AND ORDER – 27
        Case 1:18-cv-00377-REB Document 23 Filed 05/27/20 Page 28 of 28




decision is supported by substantial evidence and it will be upheld. Petitioner’s Petition for

Review will be denied.

                                           V. ORDER

       Based on the foregoing, Petitioner’s Petition for Review (Dkt. 1) is DENIED, the

decision of the Commissioner is AFFIRMED, and this action is DISMISSED in its entirety,

with prejudice.


                                                     DATED: May 27, 2020

                                                     _________________________
                                                     Honorable Ronald E. Bush
                                                     Chief U.S. Magistrate Judge




MEMORANDUM DECISION AND ORDER – 28
